This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SALVADOR URIAS,

 3          Plaintiff-Appellant,

 4 v.                                             No. 32,463

 5 BLUE DIVOT, INC.,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Manuel I. Arrieta, District Judge

 9 James Rawley
10 Albuquerque, NM

11 for Appellant

12 Law Offices of Eva K. Rappaport
13 Eva K. Rappaport
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18          Summary reversal and remand to the district court was proposed for the reasons

19 stated in the calendar notice. No memorandum opposing summary reversal and

20 remand has been filed, and the time for doing so has expired. The district court’s
1 order of dismissal is hereby reversed and this case is remanded for further proceedings

2 consistent with our calendar notice.

3        IT IS SO ORDERED.



4
5                                         CYNTHIA A. FRY, Judge

6 WE CONCUR:



7
8 JONATHAN B. SUTIN, Judge


 9
10 M. MONICA ZAMORA, Judge




                                             2